Citation Nr: 1528903	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  99-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement an evaluation in excess of 10 percent prior to January 30, 1997 for bilateral L-5 pars articularis defect with degenerative disc disease, spondylosis, intervertebral disc syndrome, mechanical low back pain, and reported ankylosis.

2.  Entitlement to an evaluation in excess of 20 percent from January 30, 1997 for bilateral L-5 pars articularis defect with degenerative disc disease, spondylosis, intervertebral disc syndrome, mechanical low back pain, and reported ankylosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for a neurological deficit of the right foot.

4.  Entitlement to an initial evaluation in excess of 30 percent prior to July 19, 2010 for depression.

5.  Entitlement to an initial evaluation in excess of 50 percent from July 19, 2010 for depression.

6.  Entitlement to an initial evaluation in excess of 30 percent for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Attorney Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from May 1987 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) from September 1997, August 2006, January 2011, and August 2011 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

In the September 1997 rating decision, the RO denied an evaluation in excess of 10 percent for the Veteran's low back disability.  During the appeal, in a December 2001 supplemental statement of the case, the RO increased the evaluation of the Veteran's low back disability to 20 percent, effective January 30, 1997.  The Board has previously remanded this issue for additional development in June 2000, October 2003, August 2005, and December 2006.  

The Board rendered a decision on this issue in June 2009 denying an increased evaluation for the lumbar spine disability.  The claimant timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2010 order, the case was remanded back to the Board for the reasons stated in the Joint Motion for Remand, in which both the Secretary of Veterans Affairs and the Veteran agreed further development was required.  In December 2010 and February 2013, the Board remanded this issue again for further development.

In a February 2006 rating decision, the RO granted service connection for depression and assigned a 30 percent disability rating.  In a March 2012 rating decision, the RO assigned a 50 percent disability rating for depression effective July 19, 2010.  In February 2013, the Board remanded this issue for further development.  The issues of entitlement to increased initial evaluations for a neurological deficit of the right foot and hypertensive heart disease were also remanded by the Board for additional development in February 2013.  Additional development is needed before the claims can be decided on the merits.

The issue of entitlement to service connection for vision changes, to include as secondary to nephropathy and hypertension has been raised by the record in the June 2012 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2013, the Board remanded the claims in order for the Veteran to be scheduled for VA examinations for his low back disability, right foot, depression, and hypertensive heart disease.  The RO was also to associate a temporary file with the claims file, obtain treatment records since December 2002 from Triangle Orthopedics, since January 2006 from Durham Radiology, since April 2007 from Durham Neurology, since May 2007 from Dr. Pitts, and since May 2005 from Dr. Jabbour, the Veteran's psychiatrist.  Furthermore, VA treatment records from the Durham VA Medical Center from January 1996 to July 1997, from December 2006 to October 2007, and from November 2009 to the present were to be obtained. 

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Reports from these examinations have not been associated with the claims file.  Furthermore, the record does not contain a supplemental statement of the case since the prior Board remand.  Given that any examinations that took place after the March 2012 Board remand may not accurately reflect the Veteran's low back disability, depression, hypertensive heart disease, and neurological deficit of the right foot, VA is required to afford the Veteran a contemporaneous VA examinations to assess the current nature, extent and severity of these disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

While VA examination reports from 2010 and 2011 were associated with the claims file in May 2015, it is not clear from the record if there is an additional temporary file.  On remand, any temporary file must be associated with the claims file and the RO should indicate in writing in the claims file that this has been completed.  Furthermore, the Veteran should be sent releases to obtain the private treatment records referenced in the February 2013 Board remand.  

VA treatment records to May 2015 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from May 2015 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Furthermore, VA treatment records from January 1996 to March 1997 must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of his low back disability, neurological deficit of the right foot, depression, and hypertensive heart disease, and the impact of the service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be sent releases in order to obtain records from Triangle Orthopedics, Durham Radiology, Durham Neurology, Dr. Pitts, and Dr. Jabbour.  The Veteran should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Obtain VA treatment records from January 1996 through March 1997 and from May 2015 to the present, to include from the Durham VA Medical Center.  If any requested records do not exist, this must be documented in the claims file and the Veteran must be so notified.

4.  The RO should associate any existing temporary file with the Veteran's claims file.  It must be documented in writing that all temporary folders have been associated with the claims file.

5.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to identify the nature, extent and severity of all manifestations of his service-connected bilateral L-5 pars articularis defect with degenerative disc disease, spondylosis, intervertebral disc syndrome, mechanical low back pain, and reported ankylosis, and the neurological deficit of the right foot.  

The examiner must identify the impact of the disabilities on the Veteran's ability to secure or follow a substantially gainful occupation.  A complete rationale for any opinion offered must be provided.  If it would be speculative to state such an opinion, the examiner must state why that is so.

The claims folder should be made available to and reviewed by the examiners and all necessary tests, including range of motion studies, must be performed.  

The examination report should include comment on whether there is any ankylosis of the lumbar spine, and if so whether it is favorable or unfavorable, and range of motion. 

The examiner should also indicate whether the Veteran has intervertebral disc syndrome, and if so how often the Veteran has incapacitating episodes, which are defined as episodes of physician-prescribed bed rest within the past 12-month period.  In addition, if intervertebral disc syndrome is found, the examiner should address whether there are any associated objective neurological abnormalities, and their severity.  The VA examiner should also state whether any IVDS is most properly characterized as: 

a.	Moderate, described as recurring attacks;
b.	Severe, described as recurring attacks with intermittent relief; or,  
c.	Pronounced, described as persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle jerk, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.

The examination report must also contain discussion of the manifestations and severity of the neurological deficit of the right foot and the specific nerve involved.

6.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for appropriate VA examinations to identify the nature, extent and severity of all manifestations of his service-connected depression.  

The examiner must identify the impact of the disability on the Veteran's ability to secure or follow a substantially gainful occupation.  A complete rationale for any opinion offered must be provided.  If it would be speculative to state such an opinion, the examiner must state why that is so.

The claims folder should be made available to and reviewed by the examiners and all necessary tests must be performed.

7.  Schedule the Veteran for a VA examination for hypertensive heart disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must describe the Veteran's medications and note what level of workload (in METs) results in dyspnea, fatigue, angina, dizziness, or syncope.  The examiner must also indicate whether left ventricular dysfunction is present and, if so, the ejection fraction in percentage terms.  Finally, the examiner must describe the extent to which congestive heart failure is present.  

The examiner must identify the impact of the disability on the Veteran's ability to secure or follow a substantially gainful occupation.  A complete rationale for any opinion offered must be provided.  If it would be speculative to state such an opinion, the examiner must state why that is so.

8.  Then readjudicate the appeal.  If any of the benefits sought on appeal are not granted in full, issue the appellant and his representative a supplemental statement of the case and provide them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


